Title: From George Washington to Major General Nathanael Greene, 24 January 1780
From: Washington, George
To: Greene, Nathanael


          
            Sir
            Head Quarters Morristown 24th Jany 1780
          
          Capn De Rochfontaine has represented to me that having obtained quarters by regular application to Mr Lewis whose certificate is inclosed, he has been in his absence dispossessed by your order in favor of Lt Coll Stevens, and no other quarters provided for him. From your letter to the justice which I have seen, you appear not to have known the circumstance of Capn Rochfontain’s having been quartered by Mr Lewis, for you mention that

it was without authority, and upon this I presume your order was founded. It is unlucky that things of this nature should happen to any officer, but particularly so to foreign gentlemen, as their situation entitles them to great delicacy of treatment, which I am persuaded is your wish as well as mine. Col. Stevens having a family was a reason for requesting Capn Rochfontaine to give up his quarters for others; but it did not require their being taken from him without his concurrence, and no others given in their place. I shall be glad you will have the affair rectified, and put upon a proper footing, if both parties can be satisfied it will be best; but as the matter now stands Capn Rochfontaine cannot be excluded without his consent.
          I have received your letter, inclosing one from Mr Conduit. Major Lees corps has been in that part of the Country for the purpose of previnting the intercourse of which he speaks; but it seems as if it were impracticable to put a stop to it. I am sir Your obt & hble servt
          
            Go: Washington
          
        